DETAILED ACTION
Notice to Applicant
In the amendment dated 2/22/2022, the following has occurred: Claims 1, 3, and 4 have been amended.
Claims 1-28 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,094,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘927 patent requires a positive electrode active material particle comprising
a first region comprising cobalt and aluminum, a second region comprising cobalt, magnesium, and fluorine, wherein the first region comprises a layered rock-salt crystal structure, wherein the second region covers the first region, and wherein the second region comprises more divalent cobalt atoms than cobalt atoms of other valences (claim 1)
including dependent claims overlapping the dependent claim limitations of the instant case, including peaks (claim 1, etc.), atom%s (claim 2, etc.) and battery components (claim 36)
While the instant claims include some different statements of the claim limitations allowed in the ‘927 patent, and ongoing prosecution in this case may lead to differentiation, it appears that the claims as a whole are anticipated or rendered obvious by the claims in the ‘927 patents, and therefore a Terminal .

Claim Rejections - 35 USC § 103
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.) with evidence from Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236).
	Regarding Claims 1-4, Blangero teaches:
a battery having a positive electrode, a negative electrode, separator, etc. (para 0096)
a positive active material having a layered rock salt crystal structure in a first region at the core (para 0060)
wherein the core comprises cobalt and can comprise Al (para 0060)
wherein a second, surface region covers the first region and can contain cobalt (para 0062), magnesium (e.g. paras 0094, 0113, etc.), and LiF (see para 0011, and claim 37, in which a particularly narrow embodiment is claimed in which LiF is present on the surface in quantities up to 0.2 at%)
wherein the core is free of Mg, thus a “maximum peak” of Mg would exist in the surface region (e.g. para 0009)
wherein the first, core region comprises primarily trivalent diamagnetic metals (e.g. cobalt) and is free of Co2+ (para 0010)
wherein the surface includes is enriched with elements like Mg, etc. and includes chemical species like Co3O4, and is formed through a similar heating process as the instant invention, such that the surface would be expected to have a higher ratio of divalent cobalt atoms to other cobalt atoms since the core is substantially free of divalent cobalt (see para 0062)
3/L2 in claim 2, which the instant specification indicates is inversely correlated with the valence of cobalt, would therefore also be expected to be met by Blangero’s teaching of a higher divalent cobalt incidence at the surface region. 
	The limitation in claim 4 referring to “more reduced cobalt atoms” would also therefore be expected to be met by Blangero’s teaching of a higher divalent cobalt incidence at the surface region. 
	Blangero follows substantially the same method as the instant invention and would therefore be expected to produce some divalent at the surface insofar as the instant invention also does. Applicant has pointed to para 0130 of Blangero for evidence that no divalent cobalt exists at the surface. There is some dispute in the literature about what form cobalt exists, with some saying its Co2+, some saying its Co3+ and some saying its an intermediate form. In any case, it would have been obvious to one of ordinary skill in the art to use the positive electrode in a battery with a conventional battery electrolyte. Blangero teaches a conventional electrolyte (see e.g. para 0094). Niemöller, investigating the surface properties of lithium cobaltate, finds that it forms divalent cobalt when put into contact with a commercially available electrolyte such as would have been obvious to use at the time of instant invention (see experimental section on page 235). Therefore the positive electrode of Blangero would be expected to form at least some divalent cobalt when put into contact with a commercially available electrolyte, with substantially no divalent cobalt at the core. 
	Regarding Claims 5-8, Blangero teaches:
MgO and other oxides present on the surface known to have rock salt crystal structure (para 0062)
wherein the core comprises rock-salt (para 0060), and wherein the surface region comprises a gradient of rock-salt structures like MgO, such that at least a part of an arbitrarily defined “first region” and “second region” would be substantially aligned with each other (see e.g. para 0062)
	Regarding Claims 9-12
wherein the second region comprises a variety of dopants along a gradient, including trivalent cobalt oxide (paras 0060-0062)
wherein the core comprises rock-salt (para 0060), and wherein the surface region comprises a gradient of rock-salt structures like MgO, such that at least a part of an arbitrarily defined “first region” and “second region” would be substantially aligned with each other (see e.g. para 0062)
	Regarding Claims 13-16, Blangero teaches:
Mg is highest at the surface (para 0062)
the method of measurement does not appear to affect the positive structural features of the claimed device/material
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. 
	Regarding Claims 17-20 Blangero teaches:
wherein a maximum peak of the magnesium in the active material particle exists in the second, surface region (para 0062), wherein the magnesium and fluoride are segregated to the surface during a “second sintering” (e.g. para 0090)
	Regarding Claims 21-24, Blangero teaches:
wherein the second region is less than 0.008 times the average particle size (para 0010), wherein the particle is at least 5 microns (para 0067) and the surface region is 20 to 100 nm thick (para 0066)
	Regarding Claim 25, Blangero teaches:
a battery having a positive electrode, a negative electrode, separator, etc. (para 0096)
.
Response to Arguments
Applicant’s arguments submitted 2/22/2022 have been considered but are not persuasive. Applicant argues that Blangero rules out divalent cobalt at the surface, pointing to para 0130. Even so, Niemöller teaches that divalent cobalt forms on contact with conventional electrolytes such that the use of Blangero in a conventional battery would end up producing the claimed gradient of divalent cobalt. The rejections are therefore maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723